SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For21 October 2011 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director/PDMR Shareholding dated 28 September 2011 Total Voting Rights dated 30 September 2011 Holding(s) in Company dated 5 October 2011 Director/PDMR Shareholding dated 13 October 2011 Exhibit No: 99.1 28 September 2011 INTERCONTINENTAL HOTELS GROUP PLC (the "Company") Notification of transactions of directors, persons discharging managerial responsibility ("PDMR") and connected persons On 27 September 2011, Tom Singer, Chief Financial Officer, was awarded conditional rights over 46,635 ordinary shares in the Company. The shares will vest on the first anniversary of Mr Singer joining the Company. This award forms part of Mr Singer's recruitment terms. In addition, Mr Singer has beengranted conditional rights over theCompany'sordinary shares under the Long Term Incentive Plan("LTIP"). Under the terms of the LTIP, the maximum numbersof shares that can be transferred to Mr Singer if all performance conditions are met in full are as follows: Performance Period Number of Shares 2010 to 2012 69,952 2011 to 2013 78,696 The performance measurement periods are from 1 January 2010 to 31 December 2012 and 1 January 2011 to 31 December 2013. The awards will vest on the business day after the announcement of the Company's 2012 and 2013 year end financial results respectively. Ends For further information please contact: Investor Relations (Heather Wood, Catherine Dolton) +44(0) 1 Media Relations(Kari Kerr) +44(0) 1 Notes to editors IHG (InterContinental Hotels Group) [LON:IHG, NYSE:IHG (ADRs)] is a global company operating seven hotel brands including InterContinental® Hotels & Resorts, Hotel Indigo®, Crowne Plaza® Hotels & Resorts, Holiday Inn® Hotels and Resorts, Holiday Inn Express®, Staybridge Suites® and Candlewood Suites® . IHG also manages Priority Club® Rewards, the world's first and largest hotel loyalty programme with almost 60 million members worldwide. IHG is the world's largest hotel group by number of rooms and franchises, leases, manages or owns over 4,400 hotels and more than 656,000 guest rooms in 100 countries and territories, and has more than 1,100 hotels in its development pipeline. IHG expects to recruit around 160,000 people worldwide over the next few years and is committed to gender balance throughout its business. We aspire to continue retaining a minimum of 25% female representation on the Board. InterContinental Hotels Group PLC is the Group's holding company and is incorporated in Great Britain and registered in England and Wales. Visit www.ihg.com for hotel information and reservations and www.priorityclub.com for more on Priority Club Rewards. For our latest news, visit www.ihg.com/media, www.twitter.com/ihgplc or www.youtube.com/ihgplc. Exhibit No: 99.2 INTERCONTINENTAL HOTELS GROUP PLC Transparency Directive Announcement Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1 InterContinental Hotels Group PLC would like to notify the market of the following: As at 30 September 2011, InterContinental Hotels Group PLC's issued share capital consists of 290,331,698ordinary shares of 13 29/47 pence each with voting rights. The Company does not hold any shares in Treasury. Therefore the total number of ordinary shares in the Company with voting rights is 290,331,698. The above figure, 290,331,698, may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, InterContinental Hotels Group PLC under the FSA's Disclosure and Transparency Rules. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal 30 September 2011 Exhibit No: 99.3 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights √ An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Southeastern Asset Management Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: 30 September 2011 6. Date on which issuer notified: 4 October 2011 7. Threshold(s) that is/are crossed or reached: Holding increasing above 10% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares 10.47% GB00B1WQCS47 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights N/A N/A N/A N/A N/A Nominal Delta N/A N/A Total (A+B+C) Number of voting rights Percentage of voting rights 10.47% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Southeastern Asset Management, Inc., is the investment advisor to the Longleaf Partners Fund, a US mutual fund. The 30,389,706 voting shares held by Southeastern Asset Management Inc., include 20,478,245 of the voting shares held directly by Longleaf Partners Fund. Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 Exhibit No: 99.4 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person DAVID WEBSTER NOT APPLICABLE 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 13 29/47 PENCE EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction HARGREAVES LANSDOWN NOMINEES LIMITED PURCHASE OF SHARES UNDER HARGREAVES LANSDOWN REINVESTMENT OF DIVIDENDS ACCORDING TO A TRADING PLAN ENTERED INTO ON 15 AUGUST 2011 Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) NOT APPLICABLE Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) NOT APPLICABLE NOT APPLICABLE Price per share or value of transaction Date and place of transaction £10.606732 10 OCTOBER 2011, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 12 OCTOBER 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant Period during which or date on which exercisable Total amount paid (if any) for grant of the option Description of shares or debentures involved (class and number) Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise Total number of shares or debentures over which options held following notification Any additional information Name of contact and telephone number for queries NOT APPLICABLE NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 13 OCTOBER 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 21October 2011
